     Case 2:20-cv-00562-KJM-EFB Document 10 Filed 05/05/20 Page 1 of 4


 1                           LAW OFFICES OF

     WALKUP, MELODIA, KELLY & SCHOENBERGER
 2
                       A PROFESSIONAL CORPORATION

                 650 CALIFORNIA STREET, 26TH FLOOR
 3             SAN FRANCISCO, CALIFORNIA 94108‐2615
                 T: (415) 981‐7210 ∙ F: (415) 391‐6965

 4
   DOUGLAS S. SAELTZER (State Bar #173088)
 5 dsaeltzer@walkuplawoffice.com
   KHALDOUN A. BAGHDADI (State Bar #190111)
 6 kbaghdadi@walkuplawoffice.com
   VALERIE N. ROSE (State Bar #272566)
 7 vrose@walkuplawoffice.com
     ATTORNEYS FOR PLAINTIFF R.N.
 8
                                        UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11
   R.N., a minor, by and through her                     Case No. 2:20-cv-00562-KJM-EFB
12 Guardian ad Litem NICOLE NEFF,
                                                         PETITION AND ORDER TO
13                                      Plaintiff,       APPOINT NICOLE NEFF AS
                                                         GUARDIAN AD LITEM FOR MINOR
14        v.                                             PLAINTIFF R.N.; DECLARATION
                                                         OF NICOLE NEFF IN SUPPORT
15 TRAVIS UNIFIED SCHOOL
   DISTRICT, a public entity, SOLANO
16 COUNTY OFFICE OF EDUCATION, a
   public entity, LILIA GUMAPAS, an
17 individual, and CHRISTOPHER
   MEARS, an individual,
18
                          Defendants.
19

20        1.         Petitioner, NICOLE NEFF, is the mother of R.N., a minor child, born on
21 November 9, 2007.

22        2.         Plaintiff R.N. has a cause of action against the above-named defendants
23 upon which an action is pending in this Court.

24        3.         The cause of action stems from the defendants’ violations of plaintiff
25 R.N.’s rights as a disabled minor.

26        4.         NICOLE NEFF resides with R.N. at 636 Sparrowhawk Drive, Vacaville,
27 CA 95687.

28        5.         Plaintiff R.N. has no guardian of her estate.
                                                  1
      PETITION AND ORDER TO APPOINT NICOLE NEFF AS GUARDIAN AD LITEM FOR MINOR
                 PLAINTIFF R.N.; DECLARATION OF NICOLE NEFF IN SUPPORT
                                   Case 2:20-cv-00562-KJM-EFB Document 10 Filed 05/05/20 Page 2 of 4


                               1        6.    On the following page is a Declaration and Consent of NICOLE NEFF,

                               2 confirming her intent and capacity to serve as plaintiff R.N.’s Guardian ad Litem.

                               3        7.    WHEREFORE, Petitioner respectfully moves this Court for an Order

                               4 appointing NICOLE NEFF as the Guardian ad Litem for R.N. in this action.

                               5        Respectfully submitted,

                               6

                               7 Dated: March 12, 2020              W ALKUP , M ELODIA , K ELLY & S CHOENBERGER

                               8

                               9
                                                                    By:         /s/ Khaldoun A. Baghdadi
                          10                                              DOUGLAS S. SAELTZER
                                                                          KHALDOUN A. BAGHDADI
                          11
                                                                          VALERIE N. ROSE
                          12                                              Attorneys for PLAINTIFF R.N.

                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER                                                            2
                                   PETITION AND ORDER TO APPOINT NICOLE NEFF AS GUARDIAN AD LITEM FOR MINOR
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
        26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981‐7210
                                              PLAINTIFF R.N.; DECLARATION OF NICOLE NEFF IN SUPPORT
                                   Case 2:20-cv-00562-KJM-EFB Document 10 Filed 05/05/20 Page 3 of 4


                               1      DECLARATION AND CONSENT TO NOMINATION OF NICOLE NEFF

                               2        I, NICOLE NEFF, declare as follows:

                               3        1.     I currently reside at 636 Sparrowhawk Drive, Vacaville, CA 95687.

                               4        2.     I am the mother of plaintiff R.N. and I reside with her.

                               5        3.     I am competent and willing to serve as the Guardian ad Litem for the

                               6 minor plaintiff. I understand the responsibilities involved and will protect the rights

                               7 of the minor plaintiff. I have no interest adverse to the plaintiff.

                               8        4.     I accept the nomination as outlined in this Petition.

                               9        I declare under penalty of perjury under the laws of the United States that the

                          10 foregoing is true and correct. Executed this ______ day of March, 2020 at Vacaville,

                          11 California.

                          12

                          13
                                                                      By:
                          14
                                                                            NICOLE NEFF
                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER                                                              3
                                    PETITION AND ORDER TO APPOINT NICOLE NEFF AS GUARDIAN AD LITEM FOR MINOR
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
        26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981‐7210
                                               PLAINTIFF R.N.; DECLARATION OF NICOLE NEFF IN SUPPORT
                                   Case 2:20-cv-00562-KJM-EFB Document 10 Filed 05/05/20 Page 4 of 4


                               1                         ORDER GRANTING PETITION

                               2        The Petition for an Order appointing NICOLE NEFF as Guardian ad Litem of

                               3 minor plaintiff R.N. is hereby GRANTED.

                               4 DATED: May 5, 2020.

                               5

                               6

                               7

                               8

                               9

                          10

                          11

                          12

                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
    LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER                                                           4
                                   PETITION AND ORDER TO APPOINT NICOLE NEFF AS GUARDIAN AD LITEM FOR MINOR
  A PROFESSIONAL CORPORATION
   650 CALIFORNIA STREET
        26TH FLOOR
  SAN FRANCISCO, CA 94108
       (415) 981‐7210
                                              PLAINTIFF R.N.; DECLARATION OF NICOLE NEFF IN SUPPORT
